USCA4 Appeal: 20-7767      Doc: 38         Filed: 01/11/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-7767


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        HENRY P. BENNETT, JR., a/k/a Juni, a/k/a Unc,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. David C. Norton, District Judge. (2:07-cr-00924-DCN-1)


        Submitted: October 8, 2021                                        Decided: January 11, 2022


        Before GREGORY, Chief Judge, and KING and WYNN, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Jeremy A. Thompson, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
        PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. M. Rhett DeHart, Acting
        United States Attorney, Columbia, South Carolina, Andrew R. de Holl, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7767      Doc: 38         Filed: 01/11/2022     Pg: 2 of 2




        PER CURIAM:

               Henry P. Bennett, Jr., a federal prisoner, appeals from the district court’s order

        denying his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as

        amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194,

        5239. We review a district court’s order denying a compassionate release motion for abuse

        of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have

        reviewed the record and discern no abuse of discretion. The district court denied Bennett’s

        motion after assessing the applicable 18 U.S.C. § 3553(a) factors and sufficiently explained

        its reasons for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021)

        (discussing amount of explanation required for denial of compassionate release motion).

        We therefore affirm the district court’s order. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2